Citation Nr: 1232888	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 1, 2009, for the grant of an apportionment of VA compensation benefits in favor of the Veteran's spouse.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to April 1962.  The Veteran is incarcerated and the appellant is the Veteran's spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted apportionment of the Veteran's VA compensation benefits in the amount of $61.50 a month in favor of the appellant, the Veteran's spouse.  The award was effective August 1, 2009.  
 
In May 2012, the Veteran was scheduled to appear at a hearing at the RO before a Decision Review Officer.  He failed to report to the hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the currently appealed claim can be adjudicated.

The Board notes that, generally, all or any part of a Veteran's compensation may be apportioned on behalf of a spouse and children if the Veteran is not residing with the spouse and children, and the Veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a) (West 2002); 38 C.F.R. § 3.450(a) (2011).  

As noted in the Introduction, in September 2009, the RO awarded an apportionment of the Veteran's service-connected disability compensation to appellant.  The award was made effective August 1, 2009.  The Veteran contends that the effective date of the award should be earlier.  Specifically, he contends that a July 1, 2002, effective date is warranted.  

Even though the Veteran appears to be supporting the appellant's claim for benefits it is important to recognize that the claim is brought by the appellant and not the Veteran.  Cases such as these are referred to as "contested claims," since the grant of apportionment resulted in a loss of benefits to the Veteran.  As a simultaneously contested claim, special procedural regulations are applicable.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 19.102, 20.501, 20.713(a) (2011); see also M21-1, Part IV, Chapter 5.  

Here, the Veteran filed a notice of disagreement with the RO determination regarding the appropriate effective date for the apportionment award.  This triggered the RO's responsibility to explain and review its decision by way of the issuance of a Statement of the Case.  38 C.F.R. § 19.29.  While the Veteran was afforded a Statement of the Case in April 10, 2010, there is no indication that the Statement of the Case was mailed to appellant.  In addition, while the Veteran filed a VA Form 9, Substantive Appeal, there is no indication that appellant was provided a copy of the Form 9.  Finally, while a hearing was scheduled in May 2012, there is no indication that appellant was notified of the hearing.  

Accordingly, as the procedural safeguards have not been satisfied, this matter must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notice to appellant, in compliance with all due process requirements for contested claims found in 38 C.F.R. § 19.100-19.102, 20.713(a), to include a copy of the April 2010 Statement of the Case, notice that an appeal has been perfected by the Veteran, notice of her hearing rights, and notice of her right to representation.  Ensure that the Veteran is provided proper notice in compliance with all due process requirements for contested claims as well.  

2.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the claim.  If the determination remains unfavorable to the Veteran or the appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations to the Veteran and to appellant.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


